United States Court of Appeals
                                                                           Fifth Circuit
                                                                          F I L E D
                       UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT                              June 15, 2007

                                                                       Charles R. Fulbruge III
                                                                               Clerk
                                  No. 06-30249
                                Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,
versus

RONALD PERNELL GREEN,

                                             Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                          USDC No. 2:04-CV-902
                          USDC No. 2:98-CR-20058
                          --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

             Ronald Pernell Green, federal prisoner # 09156-035, filed

a   motion   under     28   U.S.C.    §   2255   challenging     his    1999    drug

convictions.        On February 21, 2006, the district court denied the

motion in part and ordered that a hearing be set on one of Green’s

ineffective-assistance-of-counsel claims.             On March 3, 2006, Green

gave notice of his appeal from the district court’s order and

judgment of February 21, 2006.             On March 27, 2006, the district

court     entered    its    final   judgment,    granting   of   the     remaining


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-30249
                                        -2-

ineffective-assistance claim.           Green has applied to this court for

a certificate of appealability (COA).

      “This Court must consider, sua sponte if necessary, whether

appellate jurisdiction exists.”            Clark v. Johnson, 278 F.3d 459,

460 (5th Cir. 2002).        The partial judgment appealed from was not a

final judgment.       See 28 U.S.C. § 1291; McLaughlin v. Mississippi

Power Co., 376 F.3d 344, 350 (5th Cir. 2004).               The appeal does not

fit within any of the categories of appealable interlocutory orders

listed in 28 U.S.C. § 1292.            Nor has the district court certified

the judgment for immediate appeal pursuant to FED. R. CIV. P. 54(b).

Although a premature notice of appeal may be deemed timely filed

under FED. R. APP. P. 4(a)(2), Green’s appeal does not fit within

that rule because the district court had not finally disposed of

all   of   the    claims   in    the   partial   judgment    from   which   Green

appealed. See FirsTier Mortgage Co. v. Investors Mortgage Co., 498

U.S. 269, 276 (1991); United States v. Cooper, 135 F.3d 960, 961–63

(5th Cir. 1998).       Nor do we have jurisdiction under the collateral

order doctrine because the district court’s judgment did not

resolve issues separate from the merits that would unreviewable on

appeal from a final judgment.           See Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 546 (1949).           Accordingly, Green's motion for

a   COA    is    denied,   and   the   appeal    is   dismissed     for   lack   of

jurisdiction.

      COA DENIED; APPEAL DISMISSED.